Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-14-00283-CR

                                         IN RE Martin FELAN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 7, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 24, 2014, relator Martin Felan filed a pro se petition for writ of mandamus

challenging his 2006 conviction and sentencing for aggravated sexual assault on the basis that the

visiting judge presiding over his sentencing had failed to timely file an anti-bribery oath with the

Secretary of State as required by the Texas Constitution. See TEX. CONST. art. XVI, § 1. The court

has considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

See Espinosa v. State, 115 S.W.3d 64, 66 (Tex. App.—San Antonio 2003, no pet.). Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM

DO NOT PUBLISH



1
 This proceeding arises out of Cause No. 2005CR2635, styled The State of Texas v. Martin Felan, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.